COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Frances Jean Morton v. 1423 Kipling, LLC

Appellate case number:     01-22-00012-CV

Trial court case number: 1177966

Trial court:               County Civil Court at Law No. 4 of Harris County

       Appellant is attempting to appeal from the trial court’s judgment signed on December 7,
2021. Appellant filed her notice of appeal on January 10, 2022. The clerk’s record contains no
motion for new trial.
         The deadline for filing a notice of appeal is typically thirty days after the judgment is
signed. See TEX. R. APP. P. 26.1. This deadline will be extended to ninety days after the judgment
is signed if the appellant timely files a motion for new trial, motion to modify the judgment, a
motion to reinstate, or under certain circumstances, a request for findings of fact and conclusions
of law. See TEX. R. APP. P. 26.1(a); Zhuang v. Zhang, No. 01-17-00518-CV, 2017 WL 5712544,
at *1 (Tex. App.—Houston [1st Dist.] Nov. 28, 2017, pet. denied). The appellate court lacks
jurisdiction over an appeal if the notice of appeal is untimely filed. TEX. R. APP. P. 25.1; In re
United Servs. Auto Ass’n, 307 S.W.3d 299, 307 (Tex. 2010). An appellant may extend the time
for filing the notice of appeal is a motion for extension is filed with the notice of appeal within 15
days of the deadline for filing the notice of appeal. See TEX. R. APP. P. 26.3.
        Because the clerk’s record contains no timely-filed post-judgment motion, appellant’s
notice of appeal was due within thirty days of the date the judgment was signed. The judgment
was signed on December 7, 2021, and therefore, the notice of appeal was due to be filed by January
6, 2022. The notice of appeal was not filed until January 10, 2021 and is untimely. Appellant
filed no motion for extension of time to file her notice of appeal.
        Accordingly, the Court may dismiss this appeal for want of jurisdiction unless appellants
files a written response to this notice, within 10 days of the date of this order, establishing that
this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).
        It is so ORDERED.

Judge’s signature: _______/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ____August 4, 2022____